827 F.2d 769
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Arthur J. BURTON, Petitioner-Appellant,v.Dale FOLTZ, Respondent-Appellee.
No. 86-2049
United States Court of Appeals, Sixth Circuit.
August 27, 1987.

ORDER
Before BOYCE F. MARTIN, Jr., NATHANIEL R. JONES and WELLFORD, Circuit Judges.


1
The petitioner appeals pro se from the district court's judgment denying his petition for habeas corpus relief under 28 U.S.C. Sec. 2254.  This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Petitioner alleged that the jury instructions given in his first degree murder trial deprived him of his fourteenth amendment right to have the state prove each and every element of his alleged crime.  He also claimed ineffective assistance of counsel.  This claim was subsequently withdrawn.


3
The district court found that petitioner had failed to pursue his claims in the Michigan Supreme Court, despite notification of the right to do so.  The case was dismissed upon a finding that petitioner had failed to establish cause for his default.  Wainwright v. Sykes, 433 U.S. 72 (1977); Leroy v. Marshall, 757 F.2d 94 (6th Cir.), cert. denied, 106 S.Ct. 99 (1985).


4
Upon consideration, this court affirms the district court's judgment for the reasons stated in its October 8, 1986 memorandum opinion and order.  Rule 9(b)(5), Rules of the Sixth Circuit.